FACILITY C LOAN NOTE
No. ________________
$10,000,000.00
Date: as of October 3, 2008
Chicago, Illinois
Due Date: October 3, 2011



FOR VALUE RECEIVED, ISI SECURITY GROUP, INC., a Delaware corporation, (the
“Borrower”), whose address is 12903 Delivery Drive, San Antonio, Texas 78247,
promises to pay to the order of THE PRIVATEBANK AND TRUST COMPANY, an Illinois
banking corporation (hereinafter, together with any holder hereof, the “Bank”),
whose address is 70 W. Madison, 2nd floor, Chicago, Illinois 60602, on or before
October 3, 2011 (the “Facility C Scheduled Maturity Date”), the principal sum of
ten million and 00/100 dollars ($10,000,000.00), which amount is the principal
amount of the Facility C Loan made by the Bank to the Borrower under and
pursuant to that certain Loan and Security Agreement dated as of the date
hereof, executed by and between the Borrower and the Bank, as amended from time
to time (as amended, supplemented or modified from time to time, the “Loan
Agreement”), together with interest (computed on the actual number of days
elapsed on the basis of a 360 day year) on the principal amount of the
Facility C Loan outstanding from time to time as provided in the Loan Agreement.
Capitalized words and phrases not otherwise defined herein shall have the
meanings assigned thereto in the Loan Agreement.


The outstanding principal of this Facility C Loan Note, and all accrued interest
thereon, shall be payable as provided in the Loan Agreement, and the outstanding
principal balance of this Facility C Loan Note, and all accrued and unpaid
interest thereon, shall be due and payable in full on the Facility C Scheduled
Maturity Date, unless payable sooner pursuant to the provisions of the Loan
Agreement.


This Note evidences the Facility C Loan incurred by the Borrower under and
pursuant to the Loan Agreement, to which reference is hereby made for a
statement of the terms and conditions under which the Facility C Scheduled
Maturity Date or any payment hereon may be accelerated. The holder of this
Facility C Loan Note is entitled to all of the benefits and security provided
for in the Loan Agreement.


Principal and interest shall be paid to the Bank at its address set forth above,
or at such other place as the holder of this Facility C Loan Note shall
designate in writing to the Borrower. Each disbursement of the Facility C Loan
made by the Bank, and all payments on account of the principal and interest
thereof shall be recorded on the books and records of the Bank and the principal
balance as shown on such books and records, or any copy thereof certified by an
officer of the Bank, shall be rebuttably presumptive evidence of the principal
amount owing hereunder.


Except for such notices as may be required under the terms of the Loan
Agreement, the Borrower waives presentment, demand, notice, protest, and all
other demands, or notices, in connection with the delivery, acceptance,
performance, default, or enforcement of this Facility C Loan Note, and assents
to any extension or postponement of the time of payment or any other indulgence.
 

--------------------------------------------------------------------------------




The Facility C Loan evidenced hereby has been made and this Facility C Loan Note
has been delivered at the Bank’s main office set forth above. This Facility C
Loan Note shall be governed and construed in accordance with the laws of the
State of Illinois, in which state it shall be performed, and shall be binding
upon the Borrower, and its legal representatives, successors, and assigns.
Wherever possible, each provision of the Loan Agreement and this Facility C Loan
Note shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of the Loan Agreement or this Facility C
Loan Note shall be prohibited by or be invalid under such law, such provision
shall be severable, and be ineffective to the extent of such prohibition or
invalidity, without invalidating the remaining provisions of the Loan Agreement
or this Facility C Loan Note. The term “Borrower” as used herein shall mean all
parties signing this Facility C Loan Note, and each one of them, and all such
parties, their respective successors and assigns, shall be jointly and severally
obligated hereunder.
 
[Signature page follows]
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Borrower has executed this Facility C Loan Note as of
the date set forth above.
 
ISI SECURITY GROUP, INC.,
a Delaware Corporation



     
By:
      
/s/ Sam Youngblood
Name:
     
Sam Youngblood
Title:
     
President

 
3

--------------------------------------------------------------------------------



